Filed 4/14/22 Kleidman v. RFF Family Partnership CA2/4
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


PETER KLEIDMAN,                                                        B302449

         Plaintiff and Appellant,                                      (Los Angeles County
                                                                        Super. Ct. No. SC121303)
         v.

RFF FAMILY PARTNERSHIP, LP,

         Defendant and Respondent.



         APPEAL from postjudgment orders of the Superior Court of
Los Angeles County, Elaine W. Mandel, Judge. Affirmed.
         Peter Kleidman, in pro. per., for Plaintiff and Appellant
         Parcells Law Firm and Dayton B. Parcells III for Defendant and
Respondent.




                                             INTRODUCTION
         Plaintiff Peter Kleidman, in propria persona, appeals from the
trial court’s order awarding defendant RFF Family Partnership, LP
attorney fees incurred postjudgment and on appeal pursuant to Civil
Code section 1717. Plaintiff also challenges the court’s issuance of a
protective order that defendant need not respond to plaintiff’s discovery
request. We affirm.


         FACTUAL AND PROCEDURAL BACKGROUND
     This court previously addressed the merits of this case in
Kleidman v. RFF Family Partnership, LP (July 10, 2018, B268541). As
explained in our prior opinion, plaintiff sued defendant (and others) for,
among other claims, breach of contract, alleging that he had been
overcharged interest, fees, and other expenses in connection with
numerous loans. The loan agreement between defendant and plaintiff
had a clause awarding attorney fees to the prevailing party. He failed
to appear at trial and judgment was entered against him. In the prior
appeal, we affirmed the judgment, affirmed the postjudgment order
denying plaintiff’s motions to set aside the judgment and for a new trial,
and affirmed the postjudgment order awarding attorney fees to
defendant. After remittitur issued, defendant filed a motion in the trial
court for additional attorney fees incurred postjudgment and on appeal.
Defendant also filed a motion for protective order related to discovery
propounded by plaintiff. The trial court granted defendant’s motions.
The court awarded defendant $38,572.50 in attorney fees and issued an
order that defendant need not respond to plaintiff’s belated discovery
request. This appeal followed.




                                    2
                              DISCUSSION
  A. Motion for Attorney Fees
     Plaintiff contends the trial court erred in awarding attorney fees
to defendant and that the amount awarded was unreasonable. We
disagree.
     As noted, this Court previously affirmed the underlying judgment
and postjudgment orders in favor of defendant. (Kleidman v. RFF
Family Partnership, LP (July 10, 2018, B268541).) In pertinent part,
we concluded that defendant was the prevailing party, as it obtained a
judgment relieving it of liability on plaintiff’s contract claims. Thus,
defendant was the prevailing party in the trial court and on appeal.
(Mustachio v. Great Western Bank (1996) 48 Cal.App.4th 1145, 1150;
see Code Civ. Proc., § 1032.) A prevailing party is entitled to recover
costs in any action or proceeding, “[e]xcept as otherwise expressly
provided by statute.” (Code Civ. Proc., § 1032, subd. (b).) “These costs,
however, do not include the attorney fees the prevailing party has
incurred in the litigation unless (1) an agreement between the parties
provides for the recovery of those fees, or (2) a statute creates a right of
recovery.” (Butler-Rupp v. Lourdeaux (2007) 154 Cal.App.4th 918, 923;
see Code Civ. Proc., §§ 1021, 1033.5, subd. (a).)
     Here, defendant sought attorney fees pursuant to Civil Code
section 1717, which provides generally that, “[i]n any action on a
contract” with an attorney fees provision, the party “prevailing on the
contract” shall be entitled to reasonable attorney fees in addition to
other costs. (Civ. Code, § 1717, subd. (a).) In our prior opinion, we

                                      3
determined that the fee provision in the parties’ loan agreement
provided for recovery of attorney fees to the prevailing party pursuant
to Civil Code section 1717. Therefore, we conclude the trial court did
not abuse its discretion in finding defendant was the prevailing party
and awarding defendant attorney fees incurred postjudgment and on
appeal.1 (See Roden v. AmerisourceBergen Corp. (2007) 155
Cal.App.4th 1548, 1578.)
      Defendant submitted to the trial court the declaration of its lead
attorney (Dayton B. Parcells III) and a summary of the invoices sent to,
and paid by, defendant to support its request for attorney fees. In the
declaration, Parcells averred that his and his associates’ rates were the
prevailing rates for similar work by attorneys with comparable
experience in Los Angeles County. He further stated that the total
number of hours spent postjudgment (specifically, responding to
plaintiff’s motions for new trial) and on appeal was 77.85, at the hourly
billing rates of $600 (for Parcells) and $350 (for his associates). This

1      During the pendency of the prior appeal, plaintiff filed a motion for the
correction of a clerical error in the judgment. The trial court had granted
defendant’s motion to compel arbitration, in part, as to plaintiff’s conversion
cause of action only. This cause of action was “ordered stayed pending
further order of the Court after resolution of Plaintiff’s five other claims
against Defendant.” Because the judgment inadvertently disposed of the
entire action against defendant, the court granted plaintiff’s motion, and
corrected the judgment by interlineation to reflect that the conversion cause
of action was still pending arbitration. However, plaintiff subsequently
dismissed the conversion cause of action with prejudice in exchange for
defendant waiving all requests for costs and fees in connection with this
claim. Therefore, to the extent plaintiff challenges this court’s determination
that defendant was the prevailing party, it is moot given plaintiff’s dismissal
of this remaining claim with prejudice.


                                       4
declaration alone was sufficient to support the fee award. (Syers
Properties III, Inc. v. Rankin (2014) 226 Cal.App.4th 691, 698 [“[i]t is
well established that ‘California courts do not require detailed time
records, and trial courts have discretion to award fees based on
declarations of counsel describing the work they have done and the
court’s own view of the number of hours reasonably spent’”]; Raining
Data Corp. v. Barrenechea (2009) 175 Cal.App.4th 1363, 1375; Sutter
Health Uninsured Pricing Cases (2009) 171 Cal.App.4th 495, 512
[attorney declarations attesting to hours worked and hourly rates
sufficient to support fee award]; Weber v. Langholz (1995) 39
Cal.App.4th 1578, 1586–1587.) By granting the fees largely as
requested,2 the trial court impliedly found the request credible and
reasonable. Plaintiff’s various contentions challenging the
reasonableness of the attorney fees award would require us reweigh the
evidence, something we decline to do. (G.R. v. Intelligator (2010) 185
Cal.App.4th 606, 620 [“‘We may not reweigh on appeal a trial court’s
assessment of an attorney’s declaration’”].) Given the broad discretion
vested in the trial court when determining an attorney fee award, we
find no abuse of that discretion. (See PLCM Group, Inc. v. Drexler
(2000) 22 Cal.4th 1084, 1096.)




2     The trial court agreed with plaintiff’s challenge that 2.5 hours
requested by defendant for correcting pagination of a brief was excessive and
therefore subtracted the value of 2.5 hours ($1,500) from defendant’s total
award.

                                      5
   B. Motion for Protective Order
      On appeal, plaintiff also challenges the trial court’s granting of
defendant’s motion for protective order. The challenge is meritless.
      More than three years after the discovery cut-off (March 21, 2015)
and after remittitur was issued in the subsequent appeal, plaintiff
propounded a request for production of documents on November 26,
2018. After failed meet and confer efforts with plaintiff, defendant filed
a motion for a protective order prohibiting discovery based, in part, on
the lateness of the request. We conclude the trial court did not abuse
its discretion in granting the motion. (See Code Civ. Proc., § 2024.020,
subd. (a) [generally, a party is “entitled as a matter of right to complete
discovery proceedings on or before the 30th day . . . before the date
initially set for the trial of the action”].) Plaintiff has failed to put forth
any persuasive authority to permit discovery beyond the discovery cut-
off in this case.


                               DISPOSITION
      The postjudgment orders are affirmed. Defendant shall recover
its costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           WILLHITE, Acting P. J.
      We concur:



      COLLINS, J.                          CURREY, J.

                                       6